United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3653
                                    ___________

Theresa White,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
JoAnne B. Barnhart, Commissioner,    *    [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                          Submitted: June 3, 2002

                               Filed: June 7, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Theresa White appeals the district court’s decision upholding the
Commissioner’s denial of her application for supplemental security income. After
careful review, see Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000) (standard
of review), we conclude that remand is required for further development of the
record.

       Following a hearing, an Administrative Law Judge (ALJ) found that White had
a history of osteoarthritis and possible subcortical infarct, which constituted a severe
impairment, but that she did not have a severe mental impairment. The ALJ
concluded that White had the residual functional capacity to perform her past relevant
work (PRW) as a teacher’s aide, as she had described it. In partially discrediting
White’s testimony, the ALJ gave little weight to the finding of White’s treating
physician (Dr. Hartmann) that she had a mental impairment, and instead relied on the
report of the neurologist (Dr. Moore), to whom the Social Security Administration
had referred her, that she did not have such an impairment. As to her physical
abilities, Dr. Moore opined that White could stand and walk for 4-6 hours in an 8-
hour day, in 45-60 minute intervals.

       We reject White’s arguments on appeal that the ALJ: did not give proper
weight to Dr. Hartmann’s report, improperly discredited White’s testimony, failed to
evaluate the combined effect of White’s impairments, and excluded White’s
medically determinable mental impairment. We are troubled, however, by the ALJ’s
conclusion that White could return to her PRW as a teacher’s aide. White described
the job as using a copy machine to make photocopies for teachers. She reported that
the job required standing 90% of the time and walking 10% of the time; yet she also
reported--on the same vocational-history form--that the job required standing 6 hours
a day and nothing else. Despite this ambiguity in the record, the ALJ did not seek
clarification on how much standing and walking was required. Also, Dr. Moore’s
opinion that White could stand and walk in 45-60 minute intervals indicates that
White would need to take breaks from standing. The ALJ did not, however, elicit
information on whether White was able to take breaks or to sit down at intervals.
Thus, the medical evidence does not support the ALJ’s finding that White could
return to her PRW as she described it, see Salts v. Sullivan, 958 F.2d 840, 844 (8th
Cir. 1992) (ALJ must obtain detailed information regarding demands of claimant’s
PRW), and we remand for further development of the record and proceedings
consistent with this opinion.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-